* Writ of error granted February 14, 1923.
The first assigned error is that the court erred in not sustaining a special exception to paragraph 5 of the defendant's amended original answer. The point made is that only conclusions, and not facts, are stated in the pleading. There was no error, we conclude, in the ruling of the court.
The second and third assignments of error are based on the admissibility of certain *Page 720 
evidence. As the bills appear in the record qualified by the statement of the trial court, no reversible error is presented; and the assignments should be, we conclude, overruled.
The fourth assignment is termed fundamental error, and is based on the admissibility of evidence. As presented, the assignment is overruled.
The fifth assignment of error complains of the fourth paragraph of the court's findings of fact. There is competent evidence in the record to support the finding of fact.
Objection is made by appellee, and we think the objection should be sustained, to the consideration of any other assignments, upon the ground that these above assignments are the only assignments filed in the trial court.
The judgment is affirmed.